Citation Nr: 0522507	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  02-04 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to a rating of total disability based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to August 
1985, and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 RO decision that, in pertinent 
part, denied entitlement to a TDIU rating.  In June 2001, the 
veteran filed a notice of disagreement with this issue.  In 
April 2002, the RO issue a statement of the case, and the 
veteran perfected his appeal that same month.

In August 2004, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify him if 
further action is required on his part.


REMAND

The veteran is claiming entitlement to a TDIU rating.  After 
reviewing the veteran's claims folder, the Board concludes 
that additional development is necessary in order to comply 
with the Veterans Claims Assistance Act of 2000.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

At the hearing before the Board, the veteran testified that 
he was awarded benefits from the Social Security 
Administration (SSA) in December 2000.  These records, if 
available, would be relevant to the veteran's claim herein.  
Thus, the RO, with the assistance of the veteran, should make 
an attempt to obtain all records available from the SSA.

The veteran also testified at the hearing before the Board 
that he wished to file a claim seeking service connection for 
depression, secondary to his service-connected disabilities.  
This claim was also contained within the Statement of 
Accredited Representative, filed in July 2004.  It does not 
appear that this issue has previously been adjudicated by the 
RO.  As such, the issue of entitlement to service connection 
for an acquired psychiatric disorder, secondary to the 
service-connected disabilities, must be adjudicated by the 
RO.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The issue of service connection for an acquired psychiatric 
disorder, secondary to the service-connected disabilities, 
and entitlement to a TDIU rating, are inextricably 
intertwined because adjudication of the issue of service 
connection may affect the merits and outcome of an 
adjudication of the issue for a TDIU rating.  Parker v. 
Brown, 7 Vet. App. 116 (1994) (finding that a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board).  Accordingly, this claim should be addressed by the 
RO prior to the Board's consideration of the TDIU presently 
on appeal.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all doctors and medical care 
facilities who have examined or treated 
him for his service-connected 
disabilities, during the course of this 
appeal; and for any psychiatric disorder, 
since his discharge from the service.  
The RO should then obtain copies of the 
related medical records.  

2.  The RO should contact SSA and obtain 
copies of all medical and other records 
considered by SSA in awarding the veteran 
disability benefits in December 2000.  
Copies of all related SSA records should 
also be obtained.  If records are not 
available, a note to that effect should 
be included in the veteran's claims 
folder.  

3.  Thereafter, the RO should adjudicate 
the veteran's claim of entitlement to 
service connection for an acquired 
psychiatric disorder, including 
depression, secondary to his service-
connected disabilities.  If the claim is 
denied, the veteran and his 
representative should be notified of the 
determination and of the right to appeal.  
If a timely notice of disagreement is 
filed, the veteran and his representative 
should be furnished with a statement of 
the case (SOC) on this secondary service 
connection issue.  If the veteran 
thereafter files a timely substantive 
appeal concerning this secondary service 
connection issue, the RO should then 
certify it for appellate consideration.  

4.  Thereafter, the RO should 
readjudicate the issue of entitlement the 
claim for entitlement to a TDIU rating.  
If the claim remains denied, the veteran 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


